719 S.W.2d 309 (1986)
Grady Lee STARLLING, Appellant,
v.
The STATE of Texas, Appellee.
No. 954-85.
Court of Criminal Appeals of Texas, En Banc.
October 15, 1986.
Lee Ann Dauphinot, Fort Worth, for appellant.
Tim Curry, Dist. Atty. and C. Chris Marshall and David L. Richards, Asst. Dist. Attys., Fort Worth, Robert Huttash, State's Atty., Austin, for the State.
Before the court en banc.

OPINION ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
A jury convicted appellant of burglary of a habitation, found that he was a habitual criminal, and assessed his punishment at confinement in the Texas Department of Correction for 55 years. On appeal, the Fort Worth Court of Appeals affirmed the conviction. Starlling v. State, 693 S.W.2d 47 (Tex.App.Forth Worth 1985).
In addition to other grounds, the Court of Appeals upheld the search of appellant's automobile as being pursuant to a valid arrest, relying on Article 14.04, V.A.C.C.P. They also held that because the arrest was lawful, appellant's confession was not tainted. The Court of Appeals interpreted Article 14.04 as allowing a warrantless arrest "when the suspect is going from place to place." We do not believe this is equivalent to "satisfactory proof ... that the offender is about to escape," Article 14.04, supra. Compare Bain v. State, 677 S.W.2d 51 (Tex.Cr.App.1984); Fry v. State, 639 S.W.2d 463 (Tex.Cr.App.1982).
Consequently, appellant's petition for discretionary review is granted as to ground for review number two only, and the cause is remanded to the Court of Appeals for reconsideration of grounds of error four and five.